Opinion by
Mb. Justice Fell,
This action was brought by the executor of Christian Siebert to recover the amount of certain dividends due on stock of the defendant company. The whole controversy at the trial related to a claim which the defendant sought to set off against the plaintiff’s demand. This claim was for an amount of money which represented unpaid dividends due stockholders which was in the hands of the decedent at the time of his death as treasurer of the bridge company. The set-off was contested by the plaintiff on the ground that the whole amount due the company had been included in a settlement with it, and had been paid by him. The issue of fact thus raised was clearly for the jury, and it would have been error to have affirmed the plaintiff’s first point.
*150The second assignment relates to the right of the company to set off a debt due it by the decedent against a claim for dividends which became due after his death. As the estate was admittedly solvent, the question raised is squarely ruled by Hicks v. Nat. Bank, 168 Pa. 638, in which it was said: “It is a well settled rule, supported by reason and authority, that in an action by an administrator of a solvent estate the defendant may set off against the claim of the plaintiff a debt due by the decedent when the suit was brought. In such a case no valid reason appears for compelling the defendant to pay what he does not owe and look to his debtor’s estate for the repayment of it.”
The judgment is affirmed.